Exhibit 10.27

TECHNE CORPORATION

FORM OF INDEMNIFICATION AGREEMENT

THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this              day of             , 2        between Techne
Corporation, a Minnesota corporation doing business as Bio-Techne (the
“Company”), and                     (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is serving as a[n] [officer][director] of the Company, and
as such is performing a valuable service for the Company; and

WHEREAS, competent and experienced persons are becoming increasingly likely to
require, as a condition to service, adequate protection through liability
insurance and adequate company indemnification against risks of claims and
actions against them arising out of their service to the corporation; and

WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and/or officers is in the best
interests of the Company and its shareholders, and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and

WHEREAS, Section 302A.521 of the Minnesota Statutes permits the Company to
indemnify and advance expenses to its officers and directors and to indemnify
and advance expenses to persons who serve at the request of the Company as
directors, officers, employees, or agents of other corporations or enterprises;
and

WHEREAS, the Company has adopted provisions in its Bylaws relating to
indemnification and advancement of expenses to its officers and directors; and

WHEREAS, the Company and Indemnitee desire to enter into an indemnification
agreement which specifies the rights and obligations of the Company and such
person with respect to indemnification, advancement of expenses and related
matters, and to have such agreement supersede the indemnification and expense
advancement provisions of the Company’s Bylaws.

AGREEMENT

Now, therefore, in consideration of Indemnitee’s continued service to the
Company in Indemnitee’s Official Capacity, the parties hereto agree as follows:

 

  1. Definitions. For purposes of this Agreement:

(a) “Board of Directors” means the Company’s board of directors.



--------------------------------------------------------------------------------

(b) “Change of Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 5.01 of Current Report on Form 8-K (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended (the “Act”), whether or not the Company is then subject to
such reporting requirement; provided, however, that, without limitation, such a
Change of Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage; (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.

(c) “Official Capacity” means Indemnitee’s corporate status as an officer and/or
director and any other fiduciary capacity in which he serves the Company, its
subsidiaries and affiliates, and any other entity which he serves in such
capacity at the request of the Company’s CEO, its Board of Directors or any
committee of its Board of Directors. “Official Capacity” also refers to all
actions which Indemnitee takes or does not take while serving in such capacity.

(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advancement
of expenses is sought by Indemnitee.

(e) “Effective Date” means the date first above written.

(f) “Expenses” shall include all direct and indirect costs actually and
reasonably incurred by or on behalf of Indemnitee in connection with a
Proceeding including, but not limited to, judgments, fines, liabilities or
amounts paid in settlement, excise taxes assessed with respect to an employee
benefit plan, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with investigating, prosecuting, defending,
preparing to investigate, prosecute or defend a Proceeding, or being or
preparing to be a witness in a Proceeding.

 

2



--------------------------------------------------------------------------------

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past two years has been, retained to represent: (i) the Company or Indemnitee in
any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

(h) “Proceeding” includes any actual or threatened inquiry, investigation,
action, suit, arbitration, or any other such actual or threatened action or
occurrence, whether civil, criminal, administrative or investigative, including
a proceeding by or in the right of the corporation, whether or not initiated
prior to the Effective Date, except a proceeding initiated by an Indemnitee
pursuant to Section 7 of this Agreement to enforce his or her rights under this
Agreement.

2. Service by Indemnitee. Indemnitee will [serve] [continue to serve] in
Indemnitee’s Official Capacity faithfully and to the best of Indemnitee’s
ability so long as Indemnitee has or holds such Official Capacity. Indemnitee
may at any time and for any reason resign from Indemnitee’s Official Capacity
(subject to any other contractual obligation or any obligation imposed by
operation of law).

3. Indemnification and Advancement of Expenses.

(a) General. Except as otherwise provided in this Agreement, the Company shall
indemnify and advance Expenses to Indemnitee to the fullest extent permitted by
Minnesota law, including Section 302A.521 of the Minnesota Statutes, as such law
may from time to time be amended. Indemnitee shall be entitled to the
Indemnification and/or advancement provided in this Section if, by reason of his
or her Official Capacity, Indemnitee is a party or is threatened to be made a
party to any Proceeding or by reason of anything done or not done by Indemnitee
in his or her Official Capacity. The Company shall indemnify Indemnitee against
all Expenses, and shall advance Expenses to Indemnitee, in each case if
Indemnitee is determined to have met the standard of conduct set forth in
Section 6(a).

(b) Exceptions. Indemnitee shall receive no indemnification or advancement of
Expenses:

(i) to the extent such indemnification against or advancement of Expenses is
expressly prohibited by Minnesota law or the public policies of Minnesota, the
United States of America or agencies of any governmental authority in any
jurisdiction governing the matter in question;

(ii) to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or other person or entity;

 

3



--------------------------------------------------------------------------------

(iii) in connection with any Proceeding, or part thereof (including claims and
counterclaims) initiated by Indemnitee, except a judicial proceeding or
arbitration pursuant to Section 7(a) to enforce rights under this Agreement,
unless the Proceeding (or part thereof) was authorized by the Board of Directors
of the Company; and

(iv) with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company
and, following a Change of Control, authorized by a majority of the Company’s
directors who were directors immediately before the Change of Control, except as
provided in Section 4 below.

4. Indemnification for Expenses of Successful Party. Notwithstanding the
limitations of any other provisions of this Agreement, to the extent that
Indemnitee is successful on the merits or otherwise in defense of any
Proceeding, or in defense of any claim, issue or matter therein, including,
without limitation, the dismissal of any action without prejudice, or if it is
ultimately determined that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred in connection therewith. If Indemnitee is partially
successful on the merits or otherwise in defense of any Proceeding, such
indemnification shall be apportioned appropriately to reflect the degree of
success.

5. Indemnification for Expenses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, if in any Proceeding
with respect to which is not made or threatened to be made a party, Indemnitee
serves as a witness by reason of Indemnitee’s Official Capacity, Indemnitee
shall be entitled to indemnification against and advancement of all Expenses
that directly relate to such service as a witness.

6. Determination of Entitlement to Indemnification.

(a) Standard of Conduct. Indemnitee shall be entitled to indemnification against
and/or advancement of Expenses (subject to the provision of a written
affirmation in compliance with Section 10 in the case of a request to advance
Expenses), pursuant to this Agreement, only upon a determination, (based on the
facts then known in the case of a request for advancement of Expenses), that
Indemnitee (i) has not been indemnified by another organization or employee
benefit plan for the same Expenses; (ii) acted in good faith; (iii) received no
improper personal benefit; (iv) in the case of a criminal proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful; and
(v) reasonably believed that the conduct was in the best interests of, or not
opposed to the best interests of, the Company. The termination of any Proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not meet the criteria set forth in this Section.

In the event of a guilty plea by Indemnitee, Indemnitee shall remain entitled to
indemnification; provided, however, that following such plea Indemnitee in good
faith requests indemnification. Indemnitee’s eligibility for indemnification
shall be determined as set forth in Section 6(b)(i)-(vi) below. If, in reviewing
Indemnitee’s plea and the facts and circumstances relating to such plea,

 

4



--------------------------------------------------------------------------------

the decision-maker identified in Sections 6(b)(i)-(iv) below determines that
Indemnitee has met the standard of conduct set forth in this Section 6(a) and
thus is entitled to indemnification for any items set forth in Section 3(a)
above, then the Company shall indemnify Indemnitee in accordance with the
decision-maker’s determination.

(b) Manner of Determining Eligibility. Upon Indemnitee’s written request for
indemnification or advancement of Expenses, the entitlement of Indemnitee to
such requested indemnification or advancement of Expenses shall be determined
by:

(i) the Board of Directors of the Company by a majority vote of Disinterested
Directors (defined above), as long as such majority constitutes a quorum; or

(ii) a majority of a committee of Disinterested Directors consisting solely of
two or more directors designated to act in the matter by a majority of the full
Board of Directors; or

(iii) Independent Counsel (defined above) selected either by a majority of the
Board of Directors or a committee thereof by vote pursuant to clause (i) and
(ii) in this Section or, if the requisite quorum of the full Board of Directors
cannot be obtained and such committee cannot be established, by a majority of
the full Board of Directors including directors who are parties; or

(iv) affirmative vote of the shareholders required by Minn. Stat. § 302A.437,
but the shares held by parties to the Proceeding must not be counted in
determining the presence of a quorum and are not considered to be present and
entitled to vote on the determination; or

(v) a court in Minnesota if an adverse determination is made under clauses
(b)(i)-(iv) of this Section, or if no determination is made under clauses
(b)(i)-(iv) of this Section within 60 days after the later of the termination of
the subject Proceeding or a written request for indemnification against and/or
advancement of Expenses to the Company; or

(vi) in the event that a Change of Control has occurred, by Independent Counsel
(selected by Indemnitee) in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee.

(c) Determination of Eligibility Following Change in Control. The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnification against or the advancement of Expenses under this
Agreement or any other agreements, Company Bylaw, provision in the Articles of
Incorporation or any other document now or hereafter in effect relating to such
indemnification or advancement of Expenses, the Company shall seek legal advice
only from Independent Counsel. The Company agrees to pay the reasonable fees of
the Independent Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

5



--------------------------------------------------------------------------------

(d) Payment of Costs of Determining Eligibility. The Company shall pay all costs
associated with its determination of Indemnitee’s eligibility for
indemnification against or advancement of Expenses.

(e) Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall advise the Board of Directors in writing promptly upon receipt of
Indemnitee’s request for indemnification and/or advancement of Expenses, and the
Company shall thereafter promptly make the determination or initiate the
appropriate process for making such determination, in either case pursuant to
Section 6(b).

7. Remedies of Indemnitee.

(a) In the event that a determination is made that Indemnitee is not entitled to
indemnification against or advancement of Expenses hereunder or if payment or a
payment arrangement has not been timely made within fifteen (15) business days
following a determination of entitlement to indemnification against and/or
advancement of Expenses, Indemnitee shall be entitled to a final adjudication in
a court of competent jurisdiction of entitlement to such indemnification and/or
advancement. Alternatively, Indemnitee may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty (60) calendar days
following the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration. The
determination in any such judicial proceeding or arbitration shall be made de
novo and Indemnitee shall not be prejudiced by reason of a determination (if so
made) pursuant to Section 6 that Indemnitee is not entitled to indemnification
or advancement.

(b) If a determination is made or deemed to have been made under the terms of
Section 6, or any other Section hereunder, that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

(c) If the court or arbitrator shall determine that Indemnitee is entitled to
any indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or arbitration (including, but not limited to, any appellate
Proceedings).

8. Continuation of Obligation of Company. All agreements and obligations of the
Company contained in this Agreement shall continue during the period of
Indemnitee’s Official Capacity and shall continue thereafter with respect to any
Proceedings based on or arising out of Indemnitee’s Official Capacity. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, personal representatives and estate.

 

6



--------------------------------------------------------------------------------

9. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee must notify the Company in writing of the
commencement thereof; but, except as set forth in Section 9(d) below, the
omission so to notify the Company will not relieve the Company from any
liability that it may have to Indemnitee. Notwithstanding any other provision of
this Agreement, with respect to any such Proceeding of which Indemnitee notifies
the Company:

(a) Except as otherwise provided in this Section 9(b), to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

(b) The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company, or as to which Indemnitee shall have
made the determination provided for in subparagraph (a)(ii) above.

(c) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
written consent, and the Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on, or require any payment from,
Indemnitee without Indemnitee’s written consent.

(d) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify against or advance Expenses to
Indemnitee as to Expenses incurred prior to Indemnitee’s notification of
Company.

10. Indemnitee’s Written Affirmation In Connection With A Request For
Advancement. As a condition precedent to the Company’s advancement of Expenses
to and/or indemnification of Indemnitee, Indemnitee shall provide the Company
with (a) a written affirmation by such person of his or her good faith belief
that the criteria for indemnification set forth in subdivision 2 of
Section 302A.521 of Minnesota Statutes have been satisfied, and (b) an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee to reimburse such amount if it is finally determined, after all
appeals by a court of competent jurisdiction that Indemnitee is not entitled to
be indemnified against such Expenses by the Company as provided by this
Agreement or otherwise. Indemnitee’s undertaking to reimburse any such amounts
is not required to be secured.

 

7



--------------------------------------------------------------------------------

11. Severability; Prior Indemnification Agreements.

(a) If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.

(b) This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and Indemnitee and any such
prior agreements shall be terminated upon execution of this Agreement.

(c) This Agreement shall supersede the provisions of the Company’s Bylaws
regarding indemnification and advancement of expenses, and is intended as the
sole agreement governing the rights of Indemnitee to indemnification and
advancement of expenses to Indemnitee with respect to all matters which are the
subject of this Agreement.

12. Non-attribution of Actions of Any Indemnitee to Any Other Indemnitee. For
purposes of determining whether Indemnitee is entitled to indemnification
against or advancement of Expenses by the Company under this Agreement or
otherwise, the actions or inactions of any other indemnitee or group of
indemnitees shall not be attributed to Indemnitee.

13. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

14. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Minnesota.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement shall not be deemed an employment contract between the
Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.

 

8



--------------------------------------------------------------------------------

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee must execute all
documents and instruments required and must take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

(f) The Company agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.

(g) Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of Indemnitee’s Official
Capacity.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

TECHNE CORPORATION By:     Name:   Title:  

 

  Indemnitee



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

I                                     , agree to reimburse Techne Corporation
(the “Company”) for all expenses paid to me by the Company for my defense in any
civil or criminal action, suit, or Proceeding, in the event, and to the extent
that it shall ultimately be determined that I am not entitled to be indemnified
by the Company for such expenses.

 

Signature    

Typed Name    

Office    

                                         ) ss:

Before me                             , on this day personally appeared
                                , known to me to be the person whose name is
subscribed to the foregoing instrument, and who, after being duly sworn, stated
that the contents of said instrument is to the best of his/her knowledge and
belief true and correct and who acknowledged that he/she executed the same for
the purpose and consideration therein expressed.

GIVEN under my hand and official seal at             , this              day of
            , 2            .

 

  Notary Public

My commission expires: